Exhibit 10.24

JANUS HENDERSON GROUP PLC

THIRD AMENDED AND RESTATED 2010 DEFERRED INCENTIVE PLAN

(effective February 3, 2020)

ARTICLE 1

HISTORY, EFFECTIVE DATE, OBJECTIVES AND DURATION

(1)          History.

(a)        The name of the Plan established and maintained by Janus Henderson
Group plc (the “Company”) is the Janus Henderson Group plc Third Amended and
Restated 2010 Deferred Incentive Plan (as may be amended from time to time, the
“Plan”). Janus Capital Group, Inc., a Delaware corporation, originally
established the Plan, formally known as the 2010 Long-Term Incentive Stock Plan,
effective April 29, 2010. The Plan was subsequently amended effective December
28, 2011, amended effective April 26, 2012, amended and restated in its entirety
effective July 22, 2013, amended effective April 24, 2015, and amended and
restated in its entirety effective May 30, 2017.

(b)       The Plan is hereby amended and restated in its entirety, as set forth
herein, effective as of February 3, 2020 (the “Effective Date”).

(2)          Objectives of the Plan. The Plan is intended to allow employees,
directors and consultants of the Company and its Subsidiaries to acquire or
increase equity ownership in the Company, thereby strengthening their commitment
to the success of the Company and stimulating their efforts on behalf of the
Company, and to assist the Company and its Subsidiaries in attracting new
employees, directors and consultants and retaining existing employees, directors
and consultants. The Plan also is intended to optimize the profitability and
growth of the Company through incentives which are consistent with the Company’s
goals; to provide employees, directors and consultants with an incentive for
excellence in individual performance; and to promote teamwork among employees,
directors and consultants.

(3)          Duration of the Plan. The Plan shall commence on the Effective Date
and shall remain in effect, subject to the right of the Board to amend or
terminate the Plan at any time pursuant to Article 13 hereof, until the earlier
of (a) all Shares subject to the Plan have been purchased or acquired according
to the Plan’s provisions or (b) April 24, 2025. No Awards shall be granted under
the Plan after such termination date.

ARTICLE 2

DEFINITIONS

Whenever used in the Plan, the following terms shall have the meanings set forth
below:

“Article” means an Article of the Plan.

“Award” means Options (including Incentive Stock Options), Restricted Shares
(awarded as Shares or Share Units), stock appreciation rights (SARs), Shares or
Other Awards granted under the Plan.

“Award Agreement” means the written agreement by which an Award shall be
evidenced.

“Board” means the board of directors of the Company.

“Cause” shall have the meaning set forth in a Grantee’s Award Agreement, or if
not defined therein, the meaning set forth in the Grantee’s individual
employment or services agreement between the Grantee and the





1

 




 

Company or a Subsidiary, or if the Grantee is not a party to an employment or
services agreement in which Cause is defined, as follows:

(a)          a Grantee’s commission of a crime which, in the judgment of the
Committee, resulted or is likely to result in damage or injury to the Company or
a Subsidiary;

(b)          the material violation by the Grantee of written policies of the
Company or a Subsidiary;

(c)          the habitual neglect or failure by the Grantee in the performance
of his or her duties to the Company or a Subsidiary (but only if such neglect or
failure is not remedied within a reasonable remedial period after Grantee’s
receipt of written notice from the Company which describes such neglect or
failure in reasonable detail and specifies the remedial period); or

(d)          action or inaction by the Grantee in connection with his or her
duties to the Company or a Subsidiary resulting, in the judgment of the
Committee, in material injury to the Company or a Subsidiary.

 “Code” means the Internal Revenue Code of 1986, as amended from time to time,
and regulations and rulings thereunder. References to a particular section of
the Code include references to successor provisions of the Code or any successor
code.

“Committee” has the meaning set forth in Article 3.

“Common Stock” means an ordinary share, $1.50 par value, of the Company.

“Company” has the meaning set forth in Section 1.1(a) and shall include the
Company’s permitted successors and assigns.

“Disability” means, unless otherwise defined in the Award Agreement, that a
Grantee (i) is unable to engage in any substantial gainful activity by reason of
any medically determinable physical or mental impairment which can be expected
to result in death or can be expected to last for a continuous period of not
less than 12 months, or (ii) is, by reason of any medically determinable
physical or mental impairment which can be expected to result in death or can be
expected to last for a continuous period of not less than 12 months, receiving
income replacement benefits for a period of not less than three (3) months under
an accident and health plan covering employees of the Company or a Subsidiary of
the Company.

“Disqualifying Disposition” has the meaning set forth in Section 6.4.

“Dividend Equivalents” has the meaning set forth in Section 12.3.

“Effective Date” shall have the meaning set forth in Section 1.1(b).

“Eligible Person” means (i) any employee (including any officer) of the Company
or any Subsidiary, including any such employee who is on an approved leave of
absence, layoff, or has been subject to a disability which does not qualify as a
Disability, (ii) any director of the Company or any Subsidiary and (iii) any
person performing services for the Company or a Subsidiary in the capacity of a
consultant or otherwise.

“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time. References to a particular section of the Exchange Act include
references to successor provisions.

“Fair Market Value” means (A) with respect to any property other than Shares,
the fair market value of such property determined by such methods or procedures
as shall be established from time to time by the Committee, and (B) with respect
to Shares, unless otherwise determined by the Committee, as of any date, (i) the
average of the high and low trading prices on the date of determination on the
New York Stock Exchange (or, if no sale of Shares was reported for such date, on
the next succeeding date on which a sale of Shares was reported); (ii) if the
Shares are not listed on the New York Stock Exchange, the average of the high
and low trading prices of the





2

 




 

Shares on such other national exchange on which the Shares are principally
traded or as reported by the National Market System, or similar organization, or
if no such quotations are available, the average of the high bid and low asked
quotations in the over-the-counter market as reported by the National Quotation
Bureau Incorporated or similar organizations; or (iii) in the event that there
shall be no public market for the Shares, the fair market value of the Shares as
determined by the Committee.

“Freestanding SAR” means an SAR that is granted independently of any other
Award.

“Grant Date” has the meaning set forth in Section 5.2.

“Grantee” means an individual who has been granted an Award.

“Incentive Stock Option” means an option granted under Article 6 of the Plan
that is intended to meet the requirements of Section 422 of the Code or any
successor provisions thereto.

“including” or “includes” means “including, without limitation,” or “includes,
without limitation,” respectively.

“Management Committee” has the meaning set forth in Article 3.

“Option” means an option granted under Article 6 of the Plan.

“Other Awards” means an Award granted under Article 9 of the Plan, including
mutual fund units or cash awards earned upon the attainment of performance goals
or otherwise as permitted under the Plan.

“Performance Measures” means the criteria and objectives, determined by the
Committee, which must be met during the applicable Performance Period as a
condition of the Grantee’s receipt of payment with respect to an Award.
Performance measures may include any or all of the following or any combination
thereof: (a) stock price; (b) market share; (c) sales (gross or net); (d) asset
quality; (e) non-performing assets; (f) earnings per share; (g) return on
equity; (h) costs; (i) operating income; (j) net income; (k) marketing-spending
efficiency; (l) return on operating assets; (m) return on assets; (n) core
non-interest income; (o) fund performance; (p) pre-tax margin; (q) pre-tax
income; (r) levels of cost savings; (s) operating margin; (t) flows into Company
products (gross or net), (u) earnings, (v) earnings before interest, taxes,
depreciation and amortization, (w) improvements in productivity and objective
operating goals. Any of the foregoing performance measures may be applied, as
determined by the Committee, in respect of the Company or any of its
Subsidiaries, affiliates, business units or divisions and/or the Company’s or
any of its Subsidiaries, affiliates, business units or divisions worldwide,
regional or country specific operations (or any combination of the foregoing)
and/or (x) other performance metrics as determined by the Committee. Performance
measures shall specify whether they are to be measured relative to budgeted or
other internal goals, operations, performance or results of the Company and/or
any of its Subsidiaries, affiliates, business units or divisions, or relative to
the performance of one or more peer groups of the Company and/or any of its
Subsidiaries, affiliates, business units or divisions, with the composition of
any such peer groups to be determined by the Committee at the time the
performance measure is established. Performance measures may be stated in the
alternative or in combination. The Committee shall have the right but not the
obligation to make adjustments to a performance measure to take into account any
unusual or extraordinary events. In the event that applicable tax and/or
securities laws change to permit Committee discretion to alter the governing
performance measures without obtaining stockholder approval of such changes, the
Committee shall have sole discretion to make such changes without obtaining
stockholder approval.

“Performance Period” means the time period during which the Performance Measures
must be met.

“Person” shall have the meaning ascribed to such term in Section 3(a)(9) of the
Exchange Act and used in Sections 13 (d) and 14(d) thereof, including a “group”
as defined in Section 13(d) thereof.

“Plan” has the meaning set forth in Section 1.1(a).





3

 




 

“Plan Committee” has the meaning set forth in Article 3.

“Restricted Shares” means Shares or Share Units that are subject to forfeiture
if the Grantee does not satisfy the conditions specified in the Award Agreement
applicable to such Shares or Share Units.

“Rule 16b-3” means Rule 16b-3 promulgated by the SEC under the Exchange Act, as
amended from time to time, together with any successor rule, as in effect from
time to time.

“SAR” means a stock appreciation right.

“SEC” means the United States Securities and Exchange Commission, or any
successor thereto.

“Section” means, unless the context otherwise requires, a Section of the Plan.

“Section 16 Person” means a person who is subject to potential liability under
Section 16(b) of the Exchange Act with respect to transactions involving equity
securities of the Company.

“Share” means a share of Common Stock.

“Share Unit” means a bookkeeping entry representing the equivalent of one share
of Common Stock that is payable in the form of Common Stock, cash, or any
combination of the foregoing.

“Strike Price” of any SAR shall equal, for any Tandem SAR (whether such Tandem
SAR is granted at the same time as or after the grant of the related Option),
the option price of such Option, or for any other SAR, 100 percent of the Fair
Market Value of a Share on the Grant Date of such SAR; provided that the
Committee may specify a higher Strike Price in the Award Agreement.

“Subsidiary” means a United States or foreign corporation or limited liability
company, partnership or other similar entity with respect to which the Company
owns, directly or indirectly, 50 percent or more of the Voting Power of such
corporation, limited liability company, partnership or other similar entity.

“Tandem SAR” means an SAR that is granted in connection with a related Option,
the exercise of which shall require cancellation of the right to purchase a
Share under the related Option (and when a Share is purchased under the related
Option, the Tandem SAR shall similarly be canceled).

“Termination of Affiliation” occurs on the first day on which an individual is
for any reason no longer an employee, director or consultant of the Company or
any Subsidiary, or with respect to an individual who is an employee or director
of, or consultant to, a corporation which is a Subsidiary, the first day on
which such corporation ceases to be a Subsidiary; provided, however, that for
each Award subject to Section 409A of the Code, a Termination of Affiliation
shall be deemed to have occurred under this Plan with respect to such Award on
the first day on which an individual has experienced a “separation from service”
within the meaning of Section 409A of the Code.

“10% Owner” means a person who owns capital stock (including stock treated as
owned under Section 424(d) of the Code) possessing more than 10 percent of the
total combined Voting Power of all classes of capital stock of the Company or
any Subsidiary.

“Voting Power” means the combined voting power of the then-outstanding
securities of a corporation entitled to vote generally in the election of
directors.





4

 




 

ARTICLE 3

ADMINISTRATION

(1)          Committee.

(a)        Subject to Article 13 and to Section 3.2, the Plan shall be
administered by the Board, or a committee appointed by the Board to administer
the Plan (the “Plan Committee”). To the extent the Board considers it desirable
to comply with or qualify under Rule 16b-3, the Plan Committee shall consist of
two or more directors of the Company, all of whom qualify as “non-employee
directors” (as defined within the meaning of Rule 16b-3). The number of members
of the Plan Committee shall from time to time be increased or decreased, and
shall be subject to such conditions, in each case as the Board deems appropriate
to permit transactions in Shares pursuant to the Plan to satisfy such conditions
of Rule 16b-3 as then in effect.

(b)       The Board or the Plan Committee may appoint and delegate to another
committee consisting of one or more persons (“Management Committee”) any or all
of the authority of the Board or the Committee, as applicable, with respect to
Awards to Grantees other than Grantees who are Section 16 Persons at the time
any such delegated authority is exercised.

(c)        Any references herein to “Committee” are references to the Board, or
the Plan Committee or the Management Committee, as applicable.

(2)          Powers of Committee.

Subject to the express provisions of the Plan, the Committee has full and final
authority and sole discretion as follows:

(a)        to determine when, to whom and in what types and amounts Awards
should be granted and the terms and conditions applicable to each Award,
including the benefit payable under any SAR, and whether or not specific Awards
shall be granted in connection with other specific Awards, and if so whether
they shall be exercisable cumulatively with, or alternatively to, such other
specific Awards;

(b)       to determine the amount, if any, that a Grantee shall pay for
Restricted Shares, whether to permit or require the payment of cash dividends
thereon to be deferred and the terms related thereto, when Restricted Shares
(including Restricted Shares acquired upon the exercise of an Option) shall be
forfeited and whether such Shares shall be held in escrow;

(c)        to construe and interpret the Plan and to make all determinations
necessary or advisable for the administration of the Plan;

(d)       to make, amend, and rescind rules relating to the Plan, including
rules with respect to the exercisability and non-forfeitability of Awards upon
the Termination of Affiliation of a Grantee;

(e)        to determine the terms and conditions of all Award Agreements (which
need not be identical) and, with the consent of the Grantee, to amend any such
Award Agreement at any time, among other things, to permit transfers of such
Awards to the extent permitted by the Plan; provided that the consent of the
Grantee shall not be required for any amendment which (i) does not adversely
affect the rights of the Grantee, or (ii) is necessary or advisable (as
determined by the Committee) to carry out the purpose of the Award as a result
of any new or change in existing applicable law;

(f)        to cancel, with the consent of the Grantee, outstanding Awards and to
grant new Awards in substitution therefore;

(g)       to accelerate the exercisability (including exercisability within a
period of less than six months after the Grant Date) or the vesting of, and to
accelerate or waive any or all of the terms and





5

 




 

conditions applicable to, any Award or any group of Awards for any reason and at
any time, including in connection with a Termination of Affiliation or any event
described in Section 4.2;

(h)       subject to Section 5.3, to extend the time during which any Award or
group of Awards may be exercised;

(i)        to make such adjustments or modifications to Awards to Grantees
working outside the United States as are advisable to fulfill the purposes of
the Plan or to comply with applicable local law;

(j)        to impose such additional terms and conditions upon the grant,
exercise or retention of Awards as the Committee may, before or concurrently
with the grant thereof, deem appropriate, including limiting the percentage of
Awards which may from time to time be exercised by a Grantee; and

(k)       to take any other action with respect to any matters relating to the
Plan for which it is responsible.

All determinations on all matters relating to the Plan or any Award Agreement
may be made in the sole and absolute discretion of the Committee, and all such
determinations of the Committee shall be final, conclusive and binding on all
Persons. No member of the Committee shall be liable for any action or
determination made with respect to the Plan or any Award.

ARTICLE 4

SHARES SUBJECT TO THE PLAN AND MAXIMUM AWARDS

(1)          Number of Shares Available for Grants. Subject to adjustment as
provided in Section 4.2, the number of Shares hereby reserved for issuance under
the Plan shall be 10,000,000,  all of which may be granted as Incentive Stock
Options (plus an unlimited amount of mutual fund units and other Awards not
denominated in Shares). Notwithstanding anything herein to the contrary, all
Shares subject to a SAR award that are settled in Shares shall be counted in
full against the number of Shares reserved for issuance under the Plan.  If any
Shares subject to an Award granted hereunder are forfeited, terminated, expired
or canceled or such Award otherwise terminates without the issuance of such
Shares or of other consideration in lieu of such Shares, the Shares subject to
such Award, to the extent of any such forfeiture, termination, expiration or
cancellation shall again be available for grant under the Plan (without a charge
against the aggregate number of Shares available for issuance hereunder).
Notwithstanding the foregoing, Shares surrendered or withheld as payment of
either the Strike Price of an Award (including Shares otherwise underlying an
Award of a SAR that are retained by the Company to account for the grant price
of such SAR) and/or withholding taxes in respect of an Award shall no longer be
available for grant under the Plan. The Committee may from time to time
determine the appropriate methodology for calculating the number of Shares (i)
issued pursuant to the Plan, and (ii) granted to any Grantee pursuant to the
Plan. Shares issued pursuant to the Plan may be treasury Shares, newly-issued
Shares, Shares issued from a trust or Shares purchased on the market.

(2)          Adjustments in Authorized Shares. In the event that the Committee
determines that any dividend or other distribution (whether in the form of cash,
Shares, other securities, or other property), recapitalization, stock split,
reverse stock split, subdivision, consolidation or reduction of capital,
reorganization, merger, split-up, spin-off or combination involving the Company
or repurchase or exchange of Shares or other rights to purchase Shares or other
securities of the Company, or other similar corporate transaction or event
affects the Shares such that any adjustment is determined by the Committee to be
appropriate in order to prevent dilution or enlargement of the benefits or
potential benefits intended to be made available under the Plan, then the
Committee shall, in such manner as it may deem equitable, adjust any or all of
(i) the number and type of Shares (or other securities or property) with respect
to which Awards may be granted; (ii) the number and type of Shares (or other
securities or property) subject to outstanding Awards; and (iii) the grant or
exercise price with respect to any Award or, if deemed appropriate, cancel an
outstanding Award, in exchange for, if deemed appropriate, a cash payment to the
holder of an outstanding Award or the substitution of other property for Shares
subject to an outstanding Award; provided, in each case that with respect to
Awards of Incentive Stock Options no such adjustment shall be authorized to the
extent that such adjustment would cause the Plan to violate Section 422(b)(1) of
the Code or any





6

 




 

successor provision thereto; and provided further, that with respect to Options
and SARs, such adjustment shall be made in accordance with the provisions of
Section 424(h) of the Code; and, provided further, that the number of Shares
subject to any Award denominated in Shares shall always be a whole number.

ARTICLE 5

ELIGIBILITY AND GENERAL CONDITIONS OF AWARDS

(1)          Eligibility. The Committee may grant Awards to any Eligible Person,
whether or not he or she has previously received an Award.

(2)          Grant Date. The “Grant Date” of an Award shall be the date on which
the Committee grants the Award or such later date as specified by the Committee.

(3)          Maximum Term. Except with respect to an Option Award, the term
during which an Award may be outstanding shall under no circumstances extend
more than 10 years after the Grant Date and shall be subject to earlier
termination as herein provided.

(4)          Minimum Vesting Period. Subject to Section 5.7 of the Plan, all
Awards granted under the Plan resulting in the issuance of Shares under the Plan
(other than (i) Awards that an Eligible Person purchases for their Fair Market
Value (including Awards that an Eligible Person elects to receive in lieu of
fully vested compensation that is otherwise due) and (ii) Awards granted to
non-employee directors of the Company or any Subsidiary, which together shall
not exceed more than five percent (5%) of the Shares reserved for issuance under
the Plan) shall be granted subject to a minimum vesting period of at least
twelve (12) months.

(5)          Award Agreement. To the extent not set forth in the Plan, the terms
and conditions of each Award (which need not be the same for each grant or for
each Grantee) shall be set forth in an Award Agreement.

(6)          Restrictions on Share Transferability. The Committee may impose
such restrictions on any Shares acquired pursuant to the exercise or vesting of
an Award as it may deem advisable, including restrictions under applicable
federal securities laws.

(7)          Termination of Affiliation. Except as otherwise provided by the
Committee, and subject to Section 13.3, the extent to which the Grantee shall
have the right to exercise, vest in, or receive payment in respect of an Award
following Termination of Affiliation shall be set forth in the applicable Award
Agreement.

(8)          Non-transferability of Awards.

(a)        Except as provided in Section 5.8(c) below or as otherwise determined
by the Committee, each Award, and each right under any Award, shall be
exercisable only by the Grantee during the Grantee’s lifetime, or, if
permissible under applicable law, by the Grantee’s guardian or legal
representative.

(b)       Except as provided in Section 5.8(c) below or as otherwise determined
by the Committee, no Award (prior to the time, if applicable, Shares are issued
in respect of such Award), and no right under any Award, may be assigned,
alienated, pledged, attached, sold or otherwise transferred or encumbered by a
Grantee otherwise than by will or by the laws of descent and distribution (or in
the case of Restricted Shares, to the Company), and any such purported
assignment, alienation, pledge, attachment, sale, transfer or encumbrance shall
be void and unenforceable against the Company or any Subsidiary; provided, that
the designation of a beneficiary shall not constitute an assignment, alienation,
pledge, attachment, sale, transfer or encumbrance.

(c)        To the extent and in the manner permitted by the Committee, and
subject to such terms, conditions, restrictions or limitations that may be
prescribed by the Committee, a Grantee may transfer an Award (other than an
Incentive Stock Option) to (i) a spouse, sibling, parent, child (including an
adopted child) or grandchild (any of which, an “Immediate Family Member”) of the
Grantee; (ii) a trust, the primary beneficiaries of





7

 




 

which consist exclusively of the Grantee or Immediate Family Members of the
Grantee; or (iii) a corporation, partnership or similar entity, the owners of
which consist exclusively of the Grantee or Immediate Family Members of the
Grantee.

(9)          Cancellation and Rescission of Awards. Unless the Award Agreement
specifies otherwise, the Committee may cancel, rescind, suspend, withhold, or
otherwise limit or restrict any unexercised Award at any time if the Grantee is
not in compliance with all applicable provisions of the Award Agreement and the
Plan or if the Grantee has a Termination of Affiliation for Cause.

ARTICLE 6

STOCK OPTIONS

(1)          Grant of Options. Subject to the terms and provisions of the Plan,
Options may be granted to any Eligible Person in such number, and upon such
terms, and at any time and from time to time as shall be determined by the
Committee. Without in any manner limiting the generality of the foregoing and in
a manner intended to comply with Section 409A of the Code, the Committee may
grant to any Eligible Person, or permit any Eligible Person to elect to receive,
an Option in lieu of or in substitution for any other compensation (whether
payable currently or on a deferred basis, and whether payable under this Plan or
otherwise) which such Eligible Person may be eligible to receive from the
Company or a Subsidiary.

(2)          Award Agreement. Each Option grant shall be evidenced by an Award
Agreement that shall specify the option price, the option term, the number of
Shares to which the Option pertains, the time or times at which such Option
shall be exercisable and such other provisions as the Committee shall determine.
In no event shall the Option be exercisable for a period of more than seven (7)
years from its Grant Date, provided that it may be subject to earlier
termination as provided herein or in the applicable Award Agreement.

(3)          Option Price. The option price of an Option under this Plan shall
be determined by the Committee, and shall be equal to or more than 100 percent
of the Fair Market Value of a Share on the Grant Date; provided, however, that
any Option that is (x) granted to a Grantee in connection with the acquisition
(“Acquisition”), however effected, by the Company of another corporation or
entity (“Acquired Entity”) or the assets thereof, (y) associated with an option
to purchase shares of stock of the Acquired Entity or an affiliate thereof
(“Acquired Entity Option”) held by such Grantee immediately prior to such
Acquisition, and (z) intended to preserve for the Grantee the economic value of
all or a portion of such Acquired Entity Option (“Substitute Option”) may, to
the extent necessary to achieve such preservation of economic value, be granted
with an option price that is less than 100 percent of the Fair Market Value of a
Share on the Grant Date, provided that such grant is made in a manner that will
not result in the Substitute Option being subject to the requirements of Section
409A of the Code.

(4)          Grant of Incentive Stock Options. At the time of the grant of any
Option, the Committee may designate that such Option shall be made subject to
additional restrictions to permit it to qualify as an “incentive stock option”
under the requirements of Section 422 of the Code. Any Option designated as an
Incentive Stock Option shall (to the extent required by Section 422 of the
Code):

(a)        if granted to a 10% Owner, have an option price not less than 110
percent of the Fair Market Value of a Share on its Grant Date;

(b)       be exercisable for a period of not more than seven (7) years (five
years in the case of an Incentive Stock Option granted to a 10% Owner) from its
Grant Date, and be subject to earlier termination as provided herein or in the
applicable Award Agreement;

(c)        not have an aggregate Fair Market Value (as of the Grant Date of each
Incentive Stock Option) of the Shares with respect to which Incentive Stock
Options (whether granted under the Plan or any other stock option plan of the
Grantee’s employer or any parent or Subsidiary thereof (“Other Plans”)) are
exercisable for the first time by such Grantee during any calendar year,
determined in accordance with the provisions of Section 422 of the Code, which
exceeds $100,000 (the “$100,000 Limit”);





8

 




 

(d)       if the aggregate Fair Market Value of the Shares (determined on the
Grant Date) with respect to the portion of such grant which is exercisable for
the first time during any calendar year (“Current Grant”) and all Incentive
Stock Options previously granted under the Plan and any Other Plans which are
exercisable for the first time during the same calendar year (“Prior Grants”)
would exceed the $100,000 Limit, be exercisable as follows:

(1)       the portion of the Current Grant which would, when added to any Prior
Grants, be exercisable with respect to Shares which would have an aggregate Fair
Market Value (determined as of the respective Grant Date for such options) in
excess of the $100,000 Limit shall, notwithstanding the terms of the Current
Grant, be exercisable for the first time by the Grantee in the first subsequent
calendar year or years in which it could be exercisable for the first time by
the Grantee when added to all Prior Grants without exceeding the $100,000 Limit;
and

(2)       if, viewed as of the date of the Current Grant, any portion of a
Current Grant could not be exercised under the preceding provisions of this
Section during any calendar year commencing with the calendar year in which it
is first exercisable through and including the last calendar year in which it
may by its terms be exercised, such portion of the Current Grant shall not be an
Incentive Stock Option, but shall be exercisable as an Option which is not an
Incentive Stock Option at such date or dates as are provided in the Current
Grant;

(e)        be granted within seven (7) years from the earlier of the date the
Plan is adopted or the date the Plan is approved by the stockholders of the
Company; and

(f)        by its terms not be assignable or transferable other than by will or
the laws of descent and distribution and may be exercised, during the Grantee’s
lifetime, only by the Grantee; provided,  however, that the Grantee may, in any
manner permitted by the Plan and specified by the Committee, designate in
writing a beneficiary to exercise his or her Incentive Stock Option after the
Grantee’s death.

Any Option designated as an Incentive Stock Option shall also require the
Grantee to notify the Committee of any disposition of any Shares issued pursuant
to the exercise of the Incentive Stock Option under the circumstances described
in Section 421(b) of the Code (relating to certain disqualifying dispositions)
(any such circumstance, a “Disqualifying Disposition”), within 10 days of such
Disqualifying Disposition.

Notwithstanding Section 3.2(e), the Committee may, without the consent of the
Grantee, at any time before the exercise of an Option (whether or not an
Incentive Stock Option), take any action necessary to prevent such Option from
being treated as an Incentive Stock Option.

(5)          Payment. Options granted under this Article 6 shall be exercised by
the delivery of a written notice of exercise to the Company, setting forth the
number of Shares with respect to which the Option is to be exercised,
accompanied by full payment for the Shares made by any one or more of the
following means, subject to the approval of the Management Committee (or the
Committee to the extent required by Section 16(b) of the Exchange Act):

(a)        cash, personal check or wire transfer;

(b)       Shares valued at their Fair Market Value on the date of exercise;

(c)        Restricted Shares, each such Share valued at the Fair Market Value of
a Share on the date of exercise; or

(d)       subject to applicable law, pursuant to procedures approved by the
Committee, through the sale of the Shares acquired on exercise of the Option,
valued at their Fair Market Value in the date of exercise, sufficient to pay for
such Shares, together with, if requested by the Company, the amount of federal,
state, local or foreign withholding taxes payable by Grantee by reason of such
exercise.





9

 




 

If any Restricted Shares (“Tendered Restricted Shares”) are used to pay the
option price, a number of Shares acquired on exercise of the Option equal to the
number of Tendered Restricted Shares shall be subject to the same restrictions
as the Tendered Restricted Shares, determined as of the date of exercise of the
Option.

ARTICLE 7

STOCK APPRECIATION RIGHTS

(1)          Grant of SARs. Subject to the terms and conditions of the Plan,
SARs may be granted to any Eligible Person at any time and from time to time as
shall be determined by the Committee. The Committee may grant Freestanding SARs,
Tandem SARs, or any combination thereof. The Committee shall determine the
number of SARs granted to each Grantee (subject to Article 4), the Strike Price
thereof, and, consistent with Section 7.2 and the other provisions of the Plan,
the other terms and conditions pertaining to such SARs. The Strike Price shall
be determined by the Committee, and shall be equal to or more than 100 percent
of the Fair Market Value of a Share on the Grant Date; provided, however, that
any SAR that is (x) granted to a Grantee in connection with an Acquisition,
however effected, by the Company of an Acquired Entity or the assets thereof,
(y) associated with a stock appreciation right in respect of shares of stock of
the Acquired Entity or an affiliate thereof (“Acquired Entity SAR”) held by such
Grantee immediately prior to such Acquisition, and (z) intended to preserve for
the Grantee the economic value of all or a portion of such Acquired Entity SAR
(“Substitute SAR”) may, to the extent necessary to achieve such preservation of
economic value, be granted with a Strike Price that is less than 100 percent of
the Fair Market Value of a Share on the Grant Date, provided that such grant is
made in a manner that will not result in the Substitute SAR being subject to the
requirements of Section 409A of the Code.

(2)          Exercise of Tandem SARs. Tandem SARs may be exercised for all or
part of the Shares subject to the related Award upon the surrender of the right
to exercise the equivalent portion of the related Award. A Tandem SAR may be
exercised only with respect to the Shares for which its related Award is then
exercisable. Notwithstanding any other provision of this Plan to the contrary,
with respect to a Tandem SAR, (i) the Tandem SAR will expire no later than the
expiration of the underlying Option; (ii) the value of the payout with respect
to the Tandem SAR may be for no more than 100 percent of the difference between
the option price of the underlying Option and the Fair Market Value of the
Shares subject to the underlying Option at the time the Tandem SAR is exercised;
and (iii) the Tandem SAR may be exercised only when the Fair Market Value of the
Shares subject to the Option exceeds the option price of the Option.

(3)          Payment of SAR Amount. Upon exercise of an SAR, the Grantee shall
be entitled to receive payment from the Company in an amount determined by
multiplying:

(a)        the excess of the Fair Market Value of a Share on the date of
exercise over the Strike Price; by

(b)       the number of Shares with respect to which the SAR is exercised;

provided that the Committee may provide in the Award Agreement that the benefit
payable on exercise of an SAR shall not exceed such percentage of the Fair
Market Value of a Share on the Grant Date as the Committee shall specify. As
provided by the Committee in the Award Agreement, the payment upon exercise of a
Freestanding SAR or Tandem SAR shall either be in Shares which have an aggregate
Fair Market Value (as of the date of exercise of the SAR) equal to the amount of
the payment or cash.

ARTICLE 8

RESTRICTED SHARES

(1)          Grant of Restricted Shares. Subject to the terms and provisions of
the Plan, the Committee, at any time and from time to time, may grant Restricted
Shares to any Eligible Person in such amounts as the Committee shall determine.





10

 




 

(2)          Award Agreement. Each grant of Restricted Shares shall be evidenced
by an Award Agreement that shall specify the period(s) of restriction, the
number of Restricted Shares granted, and such other provisions as the Committee
shall determine including, with respect to each Restricted Share that is also a
Share Unit, the time and form of payment of such Restricted Share; provided,
however, that with respect to Restricted Shares that are also Share Units, if
such Share Units would be subject to Section 409A of the Code, the provisions of
such Share Unit shall comply with the requirements set forth in Section 409A of
the Code.

(3)          Restrictions.  The Committee may impose such conditions and/or
restrictions on any Restricted Shares granted pursuant to the Plan as it may
deem advisable, including restrictions based upon the achievement of Performance
Measures, the achievement of individual performance goals, time-based
restrictions on vesting, and/or restrictions under applicable securities laws.

(4)          Consideration. The Committee shall determine the amount, if any,
that a Grantee shall pay for Restricted Shares. Such payment shall be made in
full by the Grantee before the delivery of the Shares or Share Units and in any
event no later than 10 business days after the Grant Date for such Shares or
Share Units.

(5)          Effect of Forfeiture. Unless otherwise provided in the Award
Agreement, if Restricted Shares are forfeited, and if the Grantee was required
to pay for such Shares or Share Units or acquired such Restricted Shares upon
the exercise of an Option, the Grantee shall be deemed to have resold such
Restricted Shares to the Company at a price equal to the lesser of (x) the
amount paid by the Grantee for such Restricted Shares, or (y) the Fair Market
Value of a Share or Share Unit on the date of such forfeiture. The Company shall
pay to the Grantee the required amount as soon as is administratively practical.
Such Restricted Shares shall cease to be outstanding and shall no longer confer
on the Grantee thereof any rights as a stockholder of the Company, from and
after the date of the event causing the forfeiture, whether or not the Grantee
accepts the Company’s tender of payment for such Restricted Shares.

(6)          Escrow; Legends. The Committee may provide that the certificates
for any Restricted Shares (x) shall be held (together with a stock power
executed in blank by the Grantee) in escrow by the Secretary of the Company
until such Restricted Shares become nonforfeitable or are forfeited and/or (y)
shall bear an appropriate legend restricting the transfer of such Restricted
Shares. If any Restricted Shares become non-forfeitable, the Company shall cause
any certificates for such Shares to be issued without such legend.

ARTICLE 9

OTHER AWARDS

The Committee may grant Other Awards that are payable in cash, Shares or other
securities or property (or any combination thereof) as deemed by the Committee
to be consistent with the purposes of the Plan, and such Other Awards shall be
subject to the terms, conditions, restrictions and limitations determined by the
Committee, in its sole discretion, from time to time.  Other Awards may be
granted with value and payment contingent upon the achievement of performance
criteria.  Other Awards may also be granted in the form of mutual fund units
that are credited with income, gains and losses based on the performance of
certain mutual fund investment options.

ARTICLE 10

BENEFICIARY DESIGNATION

Each Grantee under the Plan may, from time to time, name any beneficiary or
beneficiaries (who may be named contingently or successively) to whom any
benefit under the Plan is to be paid in case of his or her death before he or
she receives any or all of such benefit. Each such designation shall revoke all
prior designations by the same Grantee, shall be in a form prescribed by the
Company, and will be effective only when filed by the Grantee in writing with
the Company during the Grantee’s lifetime. In the absence of any such
designation, benefits remaining unpaid at the Grantee’s death shall be paid to
the Grantee’s estate.





11

 




 

ARTICLE 11

DEFERRALS

The Committee may require or permit Grantees to elect to defer the receipt of
the payment of cash or the delivery of Shares that would otherwise be due by
virtue of the exercise of an Option or SAR or the lapse or waiver of
restrictions with respect to Restricted Shares under such rules and procedures
as established under the Plan or such other rules and procedures as the
Committee shall establish; provided, however, to the extent that such deferral
is subject to Section 409A of the Code the rules and procedures established by
the Committee shall comply with Section 409A of the Code. Except as otherwise
provided in an Award Agreement, any payment or any Shares that are subject to
such deferral shall be made or delivered to the Grantee upon the Grantee’s
Termination of Affiliation.

ARTICLE 12

RIGHTS OF EMPLOYEES/DIRECTORS/CONSULTANTS

(1)          Employment. Nothing in the Plan shall interfere with or limit in
any way the right of the Company or any Subsidiary to terminate any Grantee’s
employment, directorship or consultancy at any time, nor confer upon any Grantee
the right to continue in the employ or as a director or consultant of the
Company or any Subsidiary.

(2)          Participation. No employee, director or consultant shall have the
right to be selected to receive an Award under the Plan or, having been so
selected, to be selected to receive a future Award.

(3)          Dividend Equivalents.  Subject to the provisions of the Plan and
any Award, the recipient of an Award (including any Award deferred in accordance
with procedures established pursuant to Article 11) may, if so determined by the
Committee, be entitled to receive, currently or on a deferred basis, cash, stock
or other property dividends, or cash payments in amounts equivalent to cash,
property, or other property dividends on Shares (“Dividend Equivalents”) with
respect to the number of Shares covered by the Award, as determined by the
Committee, in its sole discretion, and the Committee may provide that such
amounts (if any) shall be deemed to have been reinvested in additional shares or
otherwise reinvested; provided, however, that if such payment of dividends or
Dividend Equivalents would be subject to Section 409A of the Code, no such
payment may be made if it would fail to comply with the requirements set forth
in Section 409A of the Code. Notwithstanding the foregoing, no dividends or
Dividend Equivalents will be paid with respect to unvested performance Awards.

ARTICLE 13

AMENDMENT, MODIFICATION AND TERMINATION

(1)          Amendment, Modification, and Termination. Subject to the terms of
the Plan, the Board may at any time and from time to time, alter, amend, suspend
or terminate the Plan in whole or in part. To the extent applicable and required
by Code Section 422 or the rules of the New York Stock Exchange (or such other
exchange upon which the Company lists its shares for trading) or any other
applicable law, rule or regulation, no amendment and no transaction that would
constitute a repricing shall be effective unless approved by the Company’s
stockholders. Except in connection with a corporate transaction involving the
Company (including, without limitation, any stock dividend, stock split,
extraordinary cash dividend, recapitalization, reorganization, merger,
consolidation, split-up, spin-off, combination, or exchange of shares), the
terms of outstanding Awards may not be amended to reduce the exercise price of
outstanding Options or SARs or cancel outstanding Options or SARs in exchange
for cash, other Awards or Options or SARs with an exercise price that is less
than the exercise price of the original Options or SARs without stockholder
approval. The Board may delegate to the Plan Committee any or all of the
authority of the Board under Section 13.1 to alter, amend, suspend or terminate
the Plan.

(2)          Adjustment of Awards Upon the Occurrence of Certain Unusual or
Non-recurring Events. The Committee may make adjustments in the terms and
conditions of, and the criteria included in, Awards in recognition of unusual or
non-recurring events (including the events described in Section 4.2) affecting
the Company or the financial statements of the Company or of changes in
applicable laws, regulations, or accounting





12

 




 

principles, whenever the Committee determines that such adjustments are
appropriate in order to prevent dilution or enlargement of the benefits or
potential benefits intended to be made available under the Plan.

(3)          Awards Previously Granted. Notwithstanding any other provision of
the Plan to the contrary, no termination, amendment or modification of the Plan
shall adversely affect in any material way any Award previously granted under
the Plan, without the written consent of the Grantee of such Award. Without
limiting the generality of the foregoing, the Plan as amended and restated as
set forth herein as of the Effective Date shall not adversely impact in any way
any Award previously granted under the Plan prior to the Effective Date.

ARTICLE 14

 

WITHHOLDING

(1)          Withholding.  Each Grantee shall, no later than the date as of
which the value of an Award first becomes includible in the gross income of such
Grantee for federal and/or state income tax purposes, pay to the Company, or
make arrangements satisfactory to the Management Committee (or the Committee to
the extent required by Section 16(b) of the Exchange Act) regarding payment of,
any federal, state, or local taxes of any kind required by law to be withheld
with respect to the Award. The obligations of the Company under the Plan shall
be conditional on the making of such payments or arrangements, and the Company
shall, to the extent permitted by law, have the right to deduct any such taxes
from any payment of any kind otherwise due to such Grantee. Whenever cash is to
be paid pursuant to an Award granted hereunder, the Company shall have the right
to deduct therefrom an amount sufficient to satisfy any federal, state and local
withholding tax requirements related thereto. Whenever Shares (or other
property) are to be delivered pursuant to an Award, the Company shall have the
right to require the Grantee to remit to the Company in cash an amount
sufficient to satisfy any related federal, state and local taxes to be withheld
and applied to the tax obligations. With the approval of the Management
Committee (or the Committee to the extent required by Section 16(b) of the
Exchange Act), a Grantee may satisfy the foregoing requirement by electing to
have the Company withhold from delivery of Shares (or other property)  or by
delivering already owned unrestricted Shares, in each case, having a value not
exceeding the federal, state and local taxes to be withheld and applied to the
tax obligations. Such Shares or other property shall be valued at their Fair
Market Value on the date of which the amount of tax to be withheld is
determined. Fractional share amounts shall be settled in cash. Such an election
may be made with respect to all or any portion of the Shares or other property
to be delivered pursuant to an Award. The Company may also use any other method
of obtaining the necessary payment or proceeds, as permitted by law, to satisfy
its withholding obligation with respect to any Award.

(2)          Notification under Code Section 83(b).  If the Grantee, in
connection with the exercise of any Option, or the grant of Restricted Shares,
makes the election permitted under Section 83(b) of the Code to include in such
Grantee’s gross income in the year of transfer the amounts specified in Section
83(b) of the Code, then such Grantee shall notify the Company of such election
within 10 days of filing the notice of the election with the Internal Revenue
Service, in addition to any filing and notification required pursuant to
regulations issued under Section 83 (b) of the Code. The Committee may, in
connection with the grant of an Award or at any time thereafter prior to such an
election being made, prohibit a Grantee from making the election described
above.

ARTICLE 15

SUCCESSORS

All obligations of the Company under the Plan with respect to Awards granted
hereunder shall be binding on any successor to the Company, whether the
existence of such successor is the result of a direct or indirect purchase,
merger, consolidation, or otherwise of all or substantially all of the business
and/or assets of the Company.





13

 




 

ARTICLE 16

ADDITIONAL PROVISIONS

(1)          Gender and Number. Except where otherwise indicated by the context,
any masculine term used herein also shall include the feminine, the plural shall
include the singular and the singular shall include the plural.

(2)          Severability. If any part of the Plan is declared by any court or
governmental authority to be unlawful or invalid, such unlawfulness or
invalidity shall not invalidate any other part of the Plan. Any Section or part
of a Section so declared to be unlawful or invalid shall, if possible, be
construed in a manner which will give effect to the terms of such Section or
part of a Section to the fullest extent possible while remaining lawful and
valid.

(3)          Requirements of Law. The granting of Awards and the issuance of
Shares under the Plan shall be subject to all applicable laws, rules and
regulations, and to such approvals by any governmental agencies or stock
exchanges as may be required. Notwithstanding any provision of the Plan or any
Award, Grantees shall not be entitled to exercise, or receive benefits under,
any Award, and the Company shall not be obligated to deliver any Shares or other
benefits to a Grantee, if such exercise or delivery would constitute a violation
by the Grantee or the Company of any applicable law or regulation.

(4)          Securities Law Compliance.

(a)        If the Committee deems it necessary to comply with any applicable
securities law, or the requirements of any stock exchange upon which Shares may
be listed, the Committee may impose any restriction on Shares acquired pursuant
to Awards under the Plan as it may deem advisable. All certificates for Shares
delivered under the Plan pursuant to any Award or the exercise thereof shall be
subject to such stop transfer orders and other restrictions as the Committee may
deem advisable under the rules, regulations and other requirements of the SEC,
any stock exchange upon which Shares are then listed, any applicable securities
law, and the Committee may cause a legend or legends to be put on any such
certificates to make appropriate reference to such restrictions. If so requested
by the Company, the Grantee shall make a written representation to the Company
that he or she will not sell or offer to sell any Shares unless a registration
statement shall be in effect with respect to such Shares under the Securities
Act of 1993, as amended (the “Securities Act”), and any applicable state
securities law or unless he or she shall have furnished to the Company evidence
satisfactory to the Company that such registration is not required.

(b)       If the Committee determines that the exercise or non-forfeitability
of, or delivery of benefits pursuant to, any Award would violate any applicable
provision of securities laws or the listing requirements of any stock exchange
upon which any of the Company’s equity securities are listed, then the Committee
may postpone any such exercise, non-forfeitability or delivery, as applicable,
but the Company shall use all reasonable efforts to cause such exercise,
non-forfeitability or delivery to comply with all such provisions at the
earliest practicable date.

(5)          No Rights as a Stockholder. A Grantee shall not have any rights as
a stockholder of the Company with respect to the Shares (other than Restricted
Shares) which may be deliverable upon exercise or payment of such Award until
such shares have been delivered to him or her. Restricted Shares, whether held
by a Grantee or in escrow by the Secretary of the Company, shall confer on the
Grantee all rights of a stockholder of the Company, except as otherwise provided
in the Plan or Award Agreement. At the time of a grant of Restricted Shares, the
Committee may require the payment of cash dividends thereon to be deferred and,
if the Committee so determines, reinvested in additional Restricted Shares.
Stock dividends and deferred cash dividends issued with respect to Restricted
Shares shall be subject to the same restrictions and other terms as apply to the
Restricted Shares with respect to which such dividends are issued. The Committee
may provide for payment of interest on deferred cash dividends.

(6)          Nature of Payments. Awards shall be special incentive payments to
the Grantee and shall not be taken into account in computing the amount of
salary or compensation of the Grantee for purposes of





14

 




 

determining any pension, retirement, death or other benefit under (a) any
pension, retirement, profit-sharing, bonus, insurance or other employee benefit
plan of the Company or any Subsidiary or (b) any agreement between (i) the
Company or any Subsidiary and (ii) the Grantee, except as such plan or agreement
shall otherwise expressly provide.

(7)          Governing Law. The Plan, and all agreements hereunder, shall be
construed in accordance with and governed by the laws of the State of Delaware
other than its laws respecting choice of law.

(8)          Status as Foreign Private Issuer. As of the Effective Date and for
a certain period of time thereafter, the Company will qualify as a “foreign
private issuer” (as defined in Rule 405 of the Securities Act and Rule 3b-4 of
the Exchange Act), which permits the Company to operate the Plan, and to grant
Awards and issue Shares under the Plan, under different laws, rules or
regulations than those that may be expressly referenced herein. Notwithstanding
any provision of the Plan or an Award Agreement to the contrary, the Plan shall
only be required to be administered in compliance with applicable laws, rules
and regulations. However, the Committee, if it deems it necessary or advisable,
may decide in its discretion to administer the Plan in compliance with such
laws, rules and regulations as may become applicable upon the Company ceasing to
qualify as a foreign private issuer.

(9)          Code Section 409A Compliance. The intent of the Company is that
payments and benefits under this Plan comply with Section 409A of the Code to
the extent subject thereto, and, accordingly, to the maximum extent permitted,
this Plan shall be interpreted and be administered to be in compliance
therewith. Any payments described in this Plan that are due within the “short
term deferral period” as defined in Section 409A of the Code shall not be
treated as deferred compensation unless applicable law requires otherwise.
Notwithstanding anything to the contrary in this Plan, to the extent required in
order to avoid accelerated taxation and/or tax penalties under Section 409A of
the Code, amounts that would otherwise be payable and benefits that would
otherwise be provided pursuant to this Plan during the six-month period
immediately following the Grantee’s termination of employment shall instead be
paid on the first business day after the date that is six months following the
Grantee’s separation from service (or upon Grantee’s death, if earlier). In
addition, for purposes of this Plan, each amount to be paid or benefit to be
provided to the Grantee pursuant to the Plan, which constitute deferred
compensation subject to Section 409A of the Code, shall be construed as a
separate identified payment for purposes of Section 409A of the Code.

 

15

 

